Order entered December 18, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00950-CV

               IN THE INTEREST OF D.S.B. AND K.A.B., CHILDREN

                   On Appeal from the 301st Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 13-11214

                                      ORDER
      We DENY appellant’s December 14, 2015 motion to expedite.


                                                 /s/   DOUGLAS S. LANG
                                                       JUSTICE